DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/001790 filed on June 03, 2022.


	
Response to Arguments
		

2.	On Pg. 07-09 of remarks in regards to 35 U.S.C. 101 relating to claims 1-20, Applicant argues the amended limitations.

	Examiner replies that the rejection is removed in light of the amended limitations.


	On Pg. 9-10 of remarks in regards to 35 U.S.C. 103, relating to claims 1-20, Applicant argues the amended limitations.

	Examiner replies that new references are presented below to teach the amended limitations.  





Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Namboodiri U.S. Patent Application Publication No. 2020/0296112 (herein as ‘Namboodiri’) and further in view of Wang et al. U.S. Patent Application Publication No. 2021/0289246 (herein as ‘Wang’) and Claise U.S. Patent Application Publication No. 2021/0105190 (herein as ‘Claise’).

As to claim 1 Namnoodiri teaches a method comprising: 
receiving at a client device, a query request for data comprising a plurality of query types associated with a plurality of services executed by a plurality of host systems (Fig.1 and Par. 0084 and Fig. 4B Namboodiri discloses request for services. Namboodiri discloses the servers process the data request. The servers are the host systems);
identifying, by a processing device of the client device the plurality of query types associated with the query request (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table);
Namboodiri does not teach but Wang teaches sending the query request from the client device to a gateway system (Par. 0137 and Fig.4 Wang discloses the P2P node x making a request for other nodes that provide a service);
and receiving at the client device a corresponding query routing data structure that identifies each service associated with each query type and routing information for each service (Par. 0138 and Par. 147 Wang discloses the P2P node X receiving a created list.  The list contains the network addresses of P2P nodes that are capable of servicing the node X request. The list is seen as the routing data structure); 
Namboodiri and Wang are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the listing of data services Wang, to allow transmission delay to be reduced. The suggestion/motivation to combine is that it would be obvious to try in order to reduce transmission delay (Par. 0131 Wang).
Namboodiri in combination with Wang does not teach but Claise teaches wherein the gateway system generates the query routing data structure by receiving a service schema from each service and merging the service schemas into a composable query language schema (Par. 0025, Par. 0093 and Par. 0119 Claise discloses the assurance orchestrator (Server) receiving service definitions from services.  The assurance orchestrator stores in a repository tags associated with the different services. The tags are used in a search to identify the services);
Namboodiri and Claise are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the discovery of services Claise, to compliance in service level agreements. The suggestion/motivation to combine is that it would be obvious to try in order to fulfill request when the network is composed of heterogenous network components (Par. 0002 Claise).
Namboodiri teaches and transmitting the query request from the client device to each of the plurality of services identified using the query routing data structure (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider).

As to claim 2 Namboodiri in combination with Wang and Clasie teaches each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises address information associated with the plurality of services (Par. 0105 Namboodiri discloses identifying the delivery address for the request). 

As to claim 3 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises corresponding types of operations associated with each of the plurality of services (Par. 0044 Namboodiri discloses multiple services such as video service, queuing service, electronic medical records service).

As to claim 4 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the subset of the plurality of services comprise two or more services that are executed by two or more different host systems of the plurality of host systems (Fig. 1 and Namboodiri discloses web service server containing the services.  Par. 0044 Namboodiri discloses multiple services such as video service, queuing service, electronic medical records service are stored on servers).


As to claim 5 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 1.
In addition Namboodiri teaches further comprising: receiving first results of the query request from a first service of the subset of the plurality of services at a first time; and receiving second results of the query request from a second service of the subset of the plurality of services at a second time that is different than the first time (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).

As to claim 6 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises a hashmap data structure (Par. 0125 Namboodiri discloses hash).

As to claim 7 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the plurality of services comprise a first service that utilizes a first framework and a second service that utilizes a second framework that is different than the first framework (Par. 0071 Namboodiri teaches the servers have different domains that are associated with different routing tables.  The different domains are seen as different frameworks).

As to claim 8 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language (Par. 0071 Namboodiri teaches the servers have different decryption schemes).

As to claim 9 Namboodiri teaches an apparatus comprising: a memory (Par. 0033 Namboodiri teaches and a processing device (Par. 0034 Namboodiri discloses a device); operatively coupled to the memory, to: receive corresponding service schemas from a plurality of services executed by a plurality of host systems (Fig.1 and Par. 0084 and Fig. 4B Namboodiri discloses request for services. Namboodiri discloses the servers process the data request. The servers are the host systems);
identify corresponding types of queries for each of the plurality of services in view of the corresponding service schemas of the plurality of services (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table. Par. 0097-0099 and Fig.5 Namboodiri discloses the determining the service request type when locating services. Namboodiri using the routing table to determine the category for each service. The routing table is seen as the routing data structure); 
and generate a query routing data structure comprising the corresponding types of queries for each of the plurality of services  (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider);
Namboodiri in combination with Wang does not teach but Claise teaches by merging the corresponding service schemas into a composable query language schema (Par. 0025, Par. 0093 and Par. 0119 Claise discloses the assurance orchestrator (Server) receiving service definitions from services.  The assurance orchestrator stores in a repository tags associated with the different services. The tags are used in a search to identify the services);
Namboodiri and Claise are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the discovery of services Claise, to compliance in service level agreements. The suggestion/motivation to combine is that it would be obvious to try in order to fulfill request when the network is composed of heterogenous network components (Par. 0002 Claise).
Namboodiri in combination with Claise does not teach but Wang teaches and provide the query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the query routing data structure (Par. 0138 and Par. 147 Wang discloses the P2P node X receiving a created list.  The list contains the network addresses of P2P nodes that are capable of servicing the node X request. The list is seen as the routing data structure); 
Namboodiri and Wang are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the listing of data services Wang, to allow transmission delay to be reduced. The suggestion/motivation to combine is that it would be obvious to try in order to reduce transmission delay (Par. 0131 Wang).


As to claim 10 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the composable query language schema is a gateway schema that correlates the corresponding service schemas to query requests received by a client device (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table. Par. 0097-0099 and Fig.5 Namboodiri discloses the determining the service request type when locating services. Namboodiri using the routing table to determine the category for each service. The routing table is seen as the routing data structure).

As to claim 11 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 10.
In addition Namboodiri teaches wherein the query routing data structure is generated in view of the gateway schema (Par. 0117 Namboodiri discloses the machine learning model is uses the routing table to train which services are services with particular request). 

As to claim 13 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the query routing data structure comprises address information associated with the plurality of services (Par. 0105 Namboodiri discloses identifying the delivery address for the request).

As to claim 14 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the processing device is further to: transmit a request for the corresponding service schemas to each of the plurality of services (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider).

As to claim 15 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language (Par. 0071 Namboodiri teaches the servers have different decryption schemes).

As to claim 16 Namboodiri teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processing device of a first host system, cause the processing device to: 
Namboodiri does not teach but Claise teaches generate a first query routing data structure comprising corresponding types of queries for each of a plurality of services executed by a plurality of host systems using corresponding service schemas received from the plurality of services executed by the plurality of host systems (Par. 0069 Namboodiri discloses a routing table that capture routing information for service. Namboodiri discloses linking service information with service definition);
and merged into a composable query language schema (Par. 0025, Par. 0093 and Par. 0119 Claise discloses the assurance orchestrator (Server) receiving service definitions from services.  The assurance orchestrator stores in a repository tags associated with the different services. The tags are used in a search to identify the services);
Namboodiri and Claise are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the discovery of services Claise, to compliance in service level agreements. The suggestion/motivation to combine is that it would be obvious to try in order to fulfill request when the network is composed of heterogenous network components (Par. 0002 Claise).
Namboodiri in combination with Clasie does not teach but Wang teaches provide the first query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the first query routing data structure (Par. 0138 and Par. 147 Wang discloses the P2P node X receiving a created list.  The list contains the network addresses of P2P nodes that are capable of servicing the node X request. The list is seen as the routing data structure); 
Namboodiri and Wang are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the service request of Namboodiri to include the listing of data services Wang, to allow transmission delay to be reduced. The suggestion/motivation to combine is that it would be obvious to try in order to reduce transmission delay (Par. 0131 Wang).
Namboodiri teaches identify a modification to the plurality of services in the first query routing data structure (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table); 
generate a second query routing data structure comprising the modification to the plurality of services; and provide the second query routing data structure to the client device (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).

As to claim 17 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises a removal of one or more services from the plurality of services (Par. 0150 Namboodiri discloses the service is unavailable and not among the list of available services).

As to claim 18 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises an addition of one or more services to the plurality of services (Par. 0070 Namboodiri discloses the service is added to the plurality of services and the routing table needs to be updated).


As to claim 19 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services (Par. 0070 Namboodiri discloses the services are updated and then the routing table needs to be updated).

As to claim 20 Namboodiri in combination with Wang and Clasie teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the first query routing data structure and the second query routing data structure comprise address information associated with the plurality of services (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/ July 20, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159